Citation Nr: 0410249	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  95-31 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals, nose injury.

2.  Entitlement to service connection for a disability manifested 
by tearing of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Claimant



ATTORNEY FOR THE BOARD

A.L. Rhim, Associate  Counsel


INTRODUCTION

The claimant had a verified, period of active duty for training 
(ACDUTRA) from February 1970 to August 1970, and other periods of 
service in the Army National Guard and Army Reserves.   
 
This appeal arises before the Board of Veterans' Appeals (Board) 
from a March 1991 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston Massachusetts, which 
denied the claimant's claim seeking entitlement to service 
connection for a broken nose, and entitlement to service 
connection for crocodile tears.    

In June 1992, the claimant appeared and testified at a personal 
hearing.  A transcript of that hearing is of record.

In January 1998, the Board remanded the case for further 
development in obtaining hospital treatment records.


FINDINGS OF FACT

1.  The claimant was not treated for a nose injury or disorder in 
service.

2.  The claimant's nose disorder is not shown by competent medical 
evidence to be related to service or any event in service.  

3.  The claimant was not treated for a disorder manifested by 
tearing of the left eye in service.

4.  The claimant's disorder manifested by tearing of the left eye 
is not shown by competent medical evidence to be related to 
service or any event in service.  


CONCLUSIONS OF LAW

1.  Residuals of a nose injury were not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A disability manifested by tearing of the eyes was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The claimant's September 1969 enlistment examination indicated 
clinically normal nose and eyes.  A scar on the claimant's nose 
was noted at enlistment.  According to his September 1969 report 
of medical history, the claimant did not ever have or presently 
have ear, nose or throat trouble or eye trouble.  The September 
1969 medical history report indicated that the claimant fractured 
his nose two years ago.  His August 1970 service medical exam 
indicated a clinically normal nose.  No scar on the nose was noted 
on this exam report.  

A medical record dated February 1972 indicated that the claimant 
was a patient of the City of Boston outpatient department eye 
clinic from March 1956 to April 1964.  The record indicated a 
diagnosis of esotrophia and amblyopia.  According to a letter from 
Dr. N. J. dated February 1972, the claimant's visual acuity was 
right 20/20, and left 20/400.  Visual acuity with prescription was 
right 20/20, and left 20/200 to 30/160-.  According to a March 
1974 report of medical history, the claimant had or presently did 
have eye trouble.  This report also indicated that the claimant 
had a broken nose and was blind in his left eye.     

In June 1989, the claimant filed a claim seeking service 
connection for "broken bridge/nose area."  He indicated that he 
was treated for his "nose/bridge" in June 1970, at Whalton Army 
Hospital, at Fort Dix, New Jersey, and was also treated for a 
spinal condition from 1970 to 1971, at Chelsea Naval Hospital, in 
Chelsea, Massachusetts.  According to a statement from the 
claimant dated July 1989, the scar at the top of his nose could 
not be removed, and the only cure for crocodile tears was not to 
eat spicy foods.  In a statement from the claimant dated September 
1990, he stated that all his medical information was at Walton 
Army Hospital at Fort Dix, New Jersey, and at Chelsea Naval 
Hospital, in Chelsea, Massachusetts.  He stated that a Dr. R. had 
died, and the claimant did not know of any records that the 
physician may have kept somewhere.   

In a letter dated April 1991, the claimant stated that his broken 
nose was not the injury he received during basic training.  He 
claimed that during service, he was hit above the nose, at the 
base of his forehead, causing the crocodile tears and leaving a 
one inch scar.  The claimant stated that hospital records from 
Walton Army Hospital documented treatment of the hit above the 
nose and crocodile tears.

In August 1992, the claimant testified at a personal hearing.  His 
representative clarified that the claimant was not claiming 
service connection for a fractured nose, which occurred prior to 
entry into service and resulted in a scar at the base of his nose.  
He was instead claiming residuals of a head trauma, which was a 
rifle butt in the head during boot camp.  The claimant stated that 
he was engaged in a rifle training program when he was 
accidentally head butted with somebody else's rifle.  As a result 
of this incident, he was treated at Army Walton Hospital and 
developed a resulting scar above the ridge of the nose.  The 
claimant also stated that as a result of the rifle butt incident, 
he developed a problem called "crocodile tears."  Whenever the 
claimant ate something sour or bitter, his left eye would start to 
water.  The claimant stated that Walton Army Hospital related the 
damage from the rifle butt to the involuntary tearing of the left 
eye.    





The claimant was given a VA examination in August 1992.  He stated 
that he has had poor vision all of his life and his left eye was a 
lazy eye during school.  After being struck in the nose in the 
area of the nasion by a rifle butt during service, his left eye 
would tear up whenever he would smell orange or other acid smells.  
The claimant was informed that his tear ducts were interfered with 
by the damage to his nose.  Neurological examination showed a 
small scar at the nasion with decreased pain in the right lower 
face.  

In August 1993, the RO received documentation from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The NPRC 
conducted a search of inpatient and outpatient medical records 
regarding the claimant's treatment during 1970 at Walson Army 
Hospital.  Results of the search revealed one document, a 
disposition form which was forwarded to the RO.   

In January 1998, the Board remanded the case for further 
development.  Specifically, the RO was asked to obtain all 
clinical, outpatient and X-ray records from Walson Army Hospital 
related to the claimant's alleged nose injury in June 1970.  

In February 2001, the RO requested June 1970 treatment records 
directly from Walson Hospital in Fort Dix, New Jersey.  In a 
February 2001 response, the hospital stated the claimant's medical 
records, including his inpatient medical records, were transferred 
to the NPRC in St. Louis, Missouri.  In July 2002, a request for 
the claimant's medical records was made to the records department 
of the Adjunct General for the Commonwealth of Massachusetts.  The 
claimant's clinical record was pulled.  Results of the search 
revealed one document, a disposition form which was forwarded to 
the RO.   






Analysis

I.	Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective November 9, 
2000, for the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  
 
In this case, there was a procedural irregularity in the 
development of the claim.  The claimant was not provided with the 
information required under VCAA until after the RO's initial 
decision on this claim.  However, as a result of the ongoing 
development of the claim, this procedural irregularity did not 
result in prejudice to the claimant.  The claimant was in fact 
provided with the information required under VCAA, and he had an 
opportunity to respond to the notices.    

In May 2003, the RO sent the claimant a letter providing the 
notices required under VCAA.  In the letter dated May 2003, the RO 
explained the information and evidence needed to substantiate both 
his claim of service connection for residuals of a nose injury and 
claim of service connection for crocodile tears, with specific 
references to the need to provide evidence showing an event in 
service causing injury and to provide medical evidence showing a 
relationship between his current disability and an injury in 
service.  The letter also explained what portion of the evidence 
and information would be obtained by VA, noting, for example, that 
VA would attempt to obtain such things as medical records, 
employment records, and records of other Federal agencies.  With 
regard to the claimant's responsibilities in the development of 
the claims, the letter of May 2003 explained that the claimant 
needed to provide VA with such information as the names and 
addresses of persons and agencies having records relevant to the 
claim, along with a statement of the approximate time frames of 
the records.  Finally, the claimant was asked to tell VA about any 
information or evidence he wanted VA to try to get for him.  While 
this statement may not be worded exactly to give the claimant 
notice that he should provide any evidence in his possession that 
pertains to the claim, the claimant was aware of the need to 
provide any evidence in his possession pertaining to his claim.  
These claims were originally adjudicated in March 1991.  During 
the course of more than 12 years of development, the claimant 
received Statements of the Case and Supplemental Statements of the 
Case.  On multiple occasions, the claimant  provided evidence and 
documentation that pertained to his claims.  Thus, the letter of 
May 2003, as well as several other documents sent to the claimant 
during the course of the development of the claims, provided 
notices as required under the provisions of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

However, as noted above, there was a procedural irregularity.  The 
notice letter was dated in May 2003, or over twelve years after 
the RO initially decided the case.  Both 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require that information be provided when 
the claim is filed, and, as noted in Bernard v. Brown, 4 Vet. App. 
384 (1993), notice alone does not make a procedure fair, but 
rather, notice must be combined with an adequate opportunity to be 
heard.  In this case, such opportunity to be heard was provided to 
the claimant.  The development of the claim continued beyond May 
2003, and the veteran participated in that development.  In the 
months following May 2003, additional evidence was added to the 
record, including a personal statement from the veteran dated June 
2003.
 
In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an adequate 
opportunity to be heard with regard to the substantive matters 
covered in the notices.  In view of the development that has been 
undertaken in these claims, the requirements of VCAA have met.  At 
this point, there is no reasonable possibility that further 
development would aid in the substantiation of the claims.  For 
this reason a remand for further development is not required.

II.	Law and Regulations

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 (West 
2002).  

The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or released 
there from under conditions other than dishonorable. 38 U.S.C.A. § 
101(2) (West 2002).  
 
Active military, naval, and air service includes active duty, any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in line of duty, and any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in line of duty.  ACDUTRA includes full-time duty in 
the Armed Forces performed by Reserves for training purposes, and 
includes full-time duty performed by members of the National Guard 
of any State.  INACDUTRA generally means duty (other than full-
time duty) prescribed for Reserves, and duty (other than full-time 
duty) performed by a member of the National Guard of any State. 38 
U.S.C.A. § 101(21), 101(22), 101(23), 101(24) (West 2002); 38 
C.F.R. § 3.6(a), (c) (2002).

The mere fact of an in-service injury is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an applicable 
presumption period, then a showing of continuity of symptomatology 
after service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, unless 
it relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d). 
In this case, the question that must be answered is whether any 
residuals of a nose injury to the claimant or his disability 
manifested by tearing of the eyes are related to service.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West Supp. 
2001).  

As is true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of the 
Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical opinions, 
from an expert and a treating physician); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  

The evidence shows that the claimant testified in August 1992 that 
he had residuals from a head trauma suffered during service.  The 
claimant stated that he was engaged in a rifle training program 
when he was accidentally head butted with somebody else's rifle.  
He indicated that he was subsequently treated at Army Walton 
Hospital and developed a resulting scar above the ridge of the 
nose.  According to his claim filed June 1989, the claimant 
indicated that he was treated at Whalton Army Hospital in June 
1970.

The record shows that the claimant specified that he was treated 
at "Walton Hospital" and "Whalton Army Hospital," at Fort Dix, New 
Jersey.  It is noted that review of the evidence of record 
indicates that the correct name of the hospital where the claimant 
was previously treated is "U.S. Walson Army Hospital," located at 
Fort Dix, New Jersey.

		



        a.	Service connection for residuals, nose injury.

While the claimant alleges that current residuals of a nose injury 
are related to an injury he sustained above the nose in service, 
the evidence of record does not support this contention.  The 
claimant described that he was accidentally head butted with 
somebody else's rifle above the nose, during a rifle training 
program in 1970.  However, service medical records are devoid of 
any references to such an incident, and do not show any treatment 
for a nose or bridge injury in service.  Although the claimant's 
September 1969 medical history report indicated that he fractured 
his nose around 1967 and his March 1974 report of medical history 
indicated that he had a broken nose, the claimant clarified at his 
June 1992 personal hearing that he was not claiming service 
connection for a fractured nose, which occurred prior to entry 
into service and resulted in a scar at the base of his nose.     

The fact that no complaints or treatment regarding the claimant's 
nose or bridge were found during service, coupled with the lack of 
service medical records documenting residuals of a nose injury, 
combines to outweigh the claimant's contentions.  As the claimant 
is not a combat veteran, 38 C.F.R. § 3.304 (d) is not for 
application to show that the claimant injured his nose or bridge 
in service.  
In short, the evidence does not adequately demonstrate that it is 
at least as likely as not that the claimant's current nose 
disorders resulted from an injury incurred in service. 

In addition, while the claimant contends that his nose problems 
began following an injury in service, he is not a physician and is 
not competent to provide evidence requiring medical expertise.  He 
is not competent to link his current nose disorders to a claimed 
injury in service.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Although the claimant was not afforded a VA examination regarding 
his claim of service connection for residuals, nose injury, this 
claim must be denied.  The claimant states in his claim that he 
injured his nose or bridge in service, but his service records, 
which appear to be complete, do not refer to any disease or injury 
involving the nose.  It is noted that the evidence shows that 
attempts were made to obtain the claimant's medical and inpatient 
treatment records from 1970 at Walson Army Hospital directly from 
Walson Army Hospital, through the NPRC, and through the Adjunct 
General for the Commonwealth of Massachusetts.  As the service 
medical records far outweigh the claimant's recollections of 
events of over 18 years ago, the record does not indicate that any 
current disability or symptoms may be associated with active 
service, and an examination is not required under the provisions 
of 38 U.S.C.A. § 5103A(d).  The record contains sufficient 
competent medical evidence to decide the claimant's claim.  In 
short, the medical record does not establish that the claimant had 
an injury or disease involving the nose in service.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the claim of 
service connection for residuals, nose injury must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

b.	Service connection for a disability manifested by tearing of 
the left eye.

As discussed above, the claimant described that he was 
accidentally head butted above the nose with somebody else's 
rifle, during a rifle training program in 1970.  As a result of 
this rifle butt incident, he stated that he developed a problem 
called "crocodile tears," where whenever he ate something sour, 
bitter or spicy, his left eye would start to water.  Although 
there is evidence that the claimant had eye trouble prior to 
service and his March 1974 report of medical history indicated 
that he was blind in his left eye, it is the claimant's contention 
that his disorder involving tearing of the left eye was caused 
solely by the rifle butt incident during service.  
     
However, the service medical records are devoid of any references 
to an incident in service where the claimant was head butted with 
a rifle.  The medical evidence also does not show any complaints 
or treatment for "crocodile tears" or involuntary tearing of the 
left eye in service.  Although the claimant stated that Walson 
Army Hospital related the damage from the rifle butt incident to 
his tearing of the left eye, no such documentation was found of 
record.    
  
The fact that no complaints or treatment regarding tearing of the 
left eye were found during service, coupled with the lack of 
service medical records documenting such a condition, combines to 
outweigh the claimant's contentions.  As the claimant is not a 
combat veteran, 38 C.F.R. § 3.304 (d) is not for application to 
show that the veteran developed "crocodile tears" following injury 
above his nose in service.  In short, the evidence does not 
adequately demonstrate that it is at least as likely as not that 
the claimant's disability manifested by tearing of the left eye 
resulted from an injury incurred in service. 

In addition, while the claimant contends that his tearing of his 
left eye began following an injury in service, he is not a 
physician and is not competent to provide evidence requiring 
medical expertise.  He is not competent to link his tearing of the 
left eye disorder to a claimed injury in service.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

Although the claimant was not afforded a VA examination regarding 
his claim of service connection for a disability manifested by 
tearing of his left eye, this claim must be denied.  He states in 
his claim that he developed tearing of the left eye disorder 
following injury above his nose in service, but his service 
records, which appear to be complete, again do not refer to any 
disease or injury involving the nose.  Again, it is noted that the 
evidence shows that attempts were made to obtain the claimant's 
medical and inpatient treatment records from 1970 at Walson Army 
Hospital directly from Walson Army Hospital, through the NPRC, and 
through the Adjunct General for the Commonwealth of Massachusetts.  
As the service medical records far outweigh the claimant's 
recollections of events of over 18 years ago, the record does not 
indicate that any current disability or symptoms may be associated 
with active service, and an examination is not required under the 
provisions of 38 U.S.C.A. § 5103A(d).  The record contains 
sufficient competent medical evidence to decide the claimant's 
claim.  In short, the medical record does not establish that the 
claimant developed a disability manifested by tearing of the left 
eye following an injury above the nose in service.  



As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the claim of 
service connection for a disability manifested by tearing of his 
left eye must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

1.  Entitlement to service connection for residuals, nose injury, 
is denied.

2.  Entitlement to service connection for disability manifested by 
tearing of the left eye is denied.


	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



